DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/28/2021. 
In the filed response, independent claims 1, 8, and 17 have been amended.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
2.	With respect to independent claims 1, 8, and 17, Applicant argues (pgs. 8-9) that the art of record (Drugeon and Yeh) fails to disclose “generating a predicted block...including first weights...and second weights...wherein the first weights and second weights are based on a block size” as amended.
3.	The Applicant’s arguments are acknowledged, however, after further consideration of the prior art and noting that the newly added limitation, i.e. “wherein the first weights and second weights are based on a block size” changes the scope of the claims, the Examiner respectfully submits that Drugeon’s teachings address these new features.  In their remarks, Applicant further argues (pg. 9) “The cited sections of Drugeon, however at most disclose a matrix of weights and signal level (e.g. sequence level, level of the group of pictures, etc.). Drugeon does not disclose "generating a predicted block...including first weights... and second weights... wherein the first weights and second weights are based on a block size.”  Examiner agrees that Drugeon does not disclose any relationship between the matrix of weights and the size of the block as currently amended. In fact, Drugeon shows the distance matrices (W) are compact and independent of the block size. Therefore for these reasons, the Examiner respectfully submits that the combined teachings of Drugeon in view of Yeh, collectively disclose the amended features of independent claims 1, 8, and 17 under 35 U.S.C. 103 given their broadest reasonable interpretation (BRI).
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	Accordingly, Claims 1-20 have been examined and are pending.


Claim Objections
6.	Claim 1 is objected to because of the following informalities:  the limitation “decoding a neighboring block to a current block” (emphasis added) does not end in a semicolon. The foregoing should read “decoding a neighboring block to a current block;”. Appropriate correction is required.
7.	Claim 1 is further objected to because of the following informalities:  it appears the term “seconds” in the limitation “wherein the first weights and seconds weights are based on a block size;”(emphasis added) should read “second”, i.e. “wherein the first weights and second weights are based on a block size;”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 8, and 17, claims 1, 8, and 17 recite the limitation phrase “wherein the first weights and seconds weights are based on a block size;” (emphasis added).  Applicant points to ¶0006 and ¶0107 of the specification and in particular Fig. 2 for support (pg. 7 of remarks), however, the foregoing make it clear that the claimed weights not only depend on block size but they also depend on the selected predictor mode. Fig. 2 illustrates the dependency of the weights on block size (e.g. 8x8, 16x16, and 32x32) for each prediction mode
Regarding claims 2-7, 9-16, and 18-20, since these depend on claims 1, 8, and 17, respectively, these are also rejected under 35 U.S.C. 112(b) for the reasons presented above.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon et al. US 9,258,573 B2, in view of Yeh et al. (Predictive Texture Synthesis-Based Intra Coding Scheme for Advanced Video Coding, [EEE Transactions on Multimedia, Vol. 17, No. 9, Sept 2015), hereinafter referred to as Drugeon and Yeh, respectively.
Regarding claim 1, Drugeon discloses “A method of decoding video data [e.g. Fig. 2 depicts decoding of an input signal], the method comprising: decoding a neighboring block to a current block; [Neighboring reference pixels to current block employed in predicting said current block are previously decoded. See examples provided in Fig. 7] determining non-filtered values of neighboring pixels to the current block of video data, [Non-smoothed reference pixels (i.e. non-filtered) are determined for combining with smoothed reference pixels (i.e. filtered) to predict pixels of a current block. See e.g. col. 10 lines 10-13, lines 20-22, lines 26-37, and 56-60] the non-filtered values being pixels of the decoded neighboring block [See for e.g. Fig. 7 element 710 with prediction without intra smoothing, i.e. non-filtered]; determining filtered values of the neighboring pixels [See same citation above where smoothed reference pixels (i.e. filtered) can be determined]; the filtered values being based on pixels of the decoded neighboring block [See for e.g. Fig. 7 element 730 with prediction with intra smoothing, i.e. filtered]; generating a predicted block for the current block, the predicted block having predicted values representing linear combinations of the non-filtered values and the filtered values [See col. 10 lines 56-64 regarding combining the predictions from unfiltered reference pixels and smoothed reference pixels via a matrix of weights. Also see col. 11 lines 55-67 and col. 12 lines 1-16, where the smoothed prediction (preds) and the non-smoothed prediction (predns) can be linearly combined], the linear combinations including first weights having values greater than zero multiplied by the filtered values [See linear combination of smoothed prediction (preds) and non-smoothed prediction (predns) with a weight of 1-w1:4 as a weight for the smoothed prediction (i.e. filtered). Col. 12 lines 20-30. The distance matrix of weights can be formed via different approaches (col. 19 lines 35-47 and col. 20 lines 24-33). Except for weights of 0, these approaches appear to suggest non-zero weights. See Yeh for further support below] and second weights having values greater than zero multiplied by the non-filtered values [See linear combination of smoothed prediction (preds) and non-smoothed prediction (predns) with a weight of w1:4 as a weight for the non-smoothed prediction (i.e. non-filtered). Col. 12 lines 20-30. See above citation regarding non-zero weights. See Yeh for further support below], the predicted values including a first predicted value and a second predicted value [predNS depicts a 1st predicted value – col. 12 lines 20-30], the second predicted value being different than the first predicted value [predS depicts a 2nd predicted value – col. 12 lines 20-30 which differs from predNS above. Also refer to prediction equations shown in col. 11 line 67 (predNS) and col. 12 line 8 (predS)]; wherein the first weights and seconds weights are based on a block size; [See Drugeon col. 14 lines 53-67 and col. 15 lines 12-34 where an alternative approach to distance based matrices W may be a matrix of Flags F, where elements of said matrix may be multi-level determining the weight of mixing with-without smoothing reference pixels. Weights can be adapted for each column. Matrix F is defined for each prediction mode and block size] and reconstructing the current block using the predicted block.”  [Decoding of video data as per Fig. 2 allows for reconstructing the predicted image block] Although Drugeon was found to [See Yeh for e.g. Eq. 2-3 (pgs. 1510)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods for linearly combining predictions from unfiltered and smoothed (i.e. filtered) reference pixels using a weighting matrix in a more flexible way as disclosed by Drugeon to add the teachings of Yeh which employs an exponential function for deriving weights used in the proposed Predictive Texture Synthesis (PTS) method, that takes into account the information of the original image pixels in order to prevent distortion between predicted and original blocks; hence, better prediction results can be obtained (pg. 1510, 2nd paragraph right hand column).
Regarding claim 2 Drugeon and Yeh teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Drugeon further discloses “wherein the first weights and the second weights vary based on a position of a predicted pixel of the predicted block.”  [Drugeon’s weights W relate to the distance matrix which correspond to the distance between the pixel to be predicted and the reference pixels (α and β); hence, the weights vary according to the position of the predicted pixel of the image block. See col. 12 lines 1-28. Also refer to Fig. 8]
Regarding claim 3 Drugeon and Yeh teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Drugeon further discloses “wherein the first weights and the second weights vary according to distances between the positions of the predicted values in the predicted block and the positions of the neighboring pixels.”  [Drugeon’s weights W relate to the distance matrix which correspond to the distance between the pixel to be predicted and the reference pixels (α and β); hence, the weights vary according to the positions of the reference pixels to the image block.  See col. 12 lines 1-28. Also refer to Fig. 8]
Regarding claim 4 Drugeon and Yeh teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Drugeon further discloses/suggests, “further comprising: computing a set of non-filtered predicted values from the non-filtered values of the neighboring pixels [See prediction value of point (2,3) based on non-smoothed (NS) reference values (col. 11, lines 55-67). Determining prediction values of other points would necessarily form a set of NS predicted values of the neighboring pixels]; and computing a set of filtered predicted values from the filtered values of the neighboring pixels [See col. 12 lines 1-30, where smoothed (S) predicted values can be determined via smoothed (filtered) values of the neighboring pixels (e.g. Fig. 8)], wherein generating the predicted block comprises computing linear combinations of the set of non-filtered predicted values and the set of filtered predicted values.” [See col. 12 lines 20-30 which show the linear combination of both NS and S predicted values for points in the image block. Example point (2,3) is depicted]
Regarding claim 5 Drugeon and Yeh teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Drugeon further discloses “wherein the set of non-filtered predicted values and the set of filtered predicted values are based on an intra-[See col. 12 lines 12-23 reveal dependency on the prediction direction]
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. 
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5. 
Regarding claim 15 Drugeon and Yeh teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Drugeon further discloses “wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.”  [See col. 22 lines 1-13, i.e. a computer]
Regarding claim 16 Drugeon and Yeh teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. “wherein the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device.” [See col. 22 lines 1-13, i.e. a computer, which has a microprocessor]
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware and software to implement the claimed functions, see for e.g. Drugeon col. 20 lines 55-60.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to the hardware and software to implement the claimed functions, see for e.g. Drugeon col. 20 lines 55-60.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. As to the hardware and software to implement the claimed functions, see for e.g. Drugeon col. 20 lines 55-60.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. As to the hardware and software to implement the claimed functions, see for e.g. Drugeon col. 20 lines 55-60.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon, in view of Yeh, and in further view of Liu et al. US 2016/0219302 Al (with reference to Prov. App. 62/116,631) hereinafter referred to as Liu.
Regarding claim 6 Drugeon and Yeh teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Drugeon and Yeh however do not teach “further comprising storing the reconstructed current block in a decoded picture buffer.” Liu on the other hand from the same or similar field of endeavor discloses the foregoing. [See para (170 — storing filtered reconstructed block in DPB 66] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods disclosed by Drugeon and Yeh to add the teachings of Liu for providing techniques that allow for more flexible coding of a block of video data using overlapped block motion compensation (OBMC), where prediction may be based on a boundary, a portion of a block, a slice of a block, or a whole block (e.g. para 0093).
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon, in view of Yeh, and in further view of Lee et al. US 2008/0240246 Al, hereinafter referred to as Lee.
Regarding claim 7 Drugeon and Yeh teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Drugeon and Yeh however do not teach “further comprising determining an intra-prediction directional mode to use to generate the predicted block.” Lee on the other hand from the same or similar field of endeavor discloses the foregoing. [With reference to Fig. 7, directional prediction modes may be selected for partitioning a current block. Also see Figs. 8-9 for example] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods disclosed by Drugeon and Yeh to add the teachings of Lee to help improve video coding efficiency by encoding partitions obtained by dividing the current block along a predetermined line passing through the pixels belonging to an edge around the current block from among neighboring pixels (abstract).
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486